DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 
The drawings submitted on 1/12/2022 are accepted.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 4-6 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein said first valve, said second valve, and said third valve are integrated in a flexible one-piece part such that said first valve, said second valve, and said third each have at least one vane connected to two flexible arms and such that said first valve, said second valve, and said third valve are each connected to two contiguous rigid rings” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4; and 
the prior art of record does not teach “wherein said valve assembly comprises a longitudinal bar integrated in a flexible one-piece part with each of said first valve, said second valve, and said third valve such that said first valve, said second valve, and said third each have 
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746